
  Montenegro 2007 (rev. 2013)
  
  

  

  


Preamble


Stemming from:


The decision of the citizens of Montenegro to live in an independent and sovereign state of Montenegro, made in the referendum held on May 21, 2006;


The commitment of the citizens of Montenegro to live in a state in which the basic values are freedom, peace, tolerance, respect for human rights and liberties, multiculturalism, democracy and the rule of law;


The determination that we, as free and equal citizens, members of peoples and national minorities who live in Montenegro: Montenegrins, Serbs, Bosniacs, Albanians, Muslims, Croats and the others, are committed to democratic and civic Montenegro;


The conviction that the state is responsible for the preservation of nature, sound environment, sustainable development, balanced development of all its regions and the establishment of social justice;


The dedication to cooperation on equal footing with other nations and states and to the European and Euro-Atlantic integrations, the Constitutional assembly of the Republic of Montenegro, at its third sitting of the second regular session in 2007, held on 19 October 2007, adopts THE CONSTITUTION OF THE REPUBLIC OF MONTENEGRO



PART 1. BASIC PROVISIONS



Article 1. The State


Montenegro is an independent and sovereign state, with the republican form of government.


Montenegro is a civil, democratic, ecological and the state of social justice, based on the rule of law.



Article 2. Sovereignty


Bearer of sovereignty is the citizen with Montenegrin citizenship.


The citizen shall exercise power directly and through the freely elected representatives.


The power not stemming from the freely expressed will of the citizens in democratic election in accordance with the law, can neither be established nor recognised.



Article 3. State territory


The territory of Montenegro is unified and inalienable.



Article 4. State symbols


Montenegro shall have a coat of arms, a flag and a national anthem.


The coat of arms of Montenegro shall be the golden double-headed eagle with lion on its chest.


The flag of Montenegro shall be red in color, with the coat of arms in the center and the golden brim.


The national anthem of Montenegro shall be "Oj svijetla majska zoro".



Article 5. Capital and Old Royal Capital


The capital of Montenegro shall be Podgorica,


The Old Royal Capital of Montenegro shall be Cetinje.



Article 6. Human rights and liberties


Montenegro shall guarantee and protect rights and liberties.


The rights and liberties shall be inviolable.


Everyone shall be obliged to respect the rights and liberties of others.



Article 7. Prohibition of infliction of hatred


Infliction or encouragement of hatred or intolerance on any grounds shall be prohibited.



Article 8. Prohibition of discrimination


Direct or indirect discrimination on any grounds shall be prohibited.


Regulations and introduction of special measures aimed at creating the conditions for the exercise of national, gender and overall equality and protection of persons who are in an unequal position on any grounds shall not be considered discrimination.


Special measures may only be applied until the achievement of the aims for which they were undertaken.



Article 9. Legal order


The ratified and published international agreements and generally accepted rules of international law shall make an integral part of the internal legal order, shall have the supremacy over the national legislation and shall be directly applicable when they regulate the relations differently from the internal legislation.



Article 10. Limits of liberties


In Montenegro, anything not prohibited by the Constitution and the law shall be free.


Everybody is obliged to abide by the Constitution and the law.



Article 11. Division of powers


The power shall be regulated following the principle of the division of powers into the legislative, executive and judicial.


The legislative power shall be exercised by the Parliament, the executive power by the Government and the judicial by courts.


The power is limited by the Constitution and the law.


The relationship between powers shall be based on balance and mutual control.


Montenegro shall be represented by the President of Montenegro.


Constitutionality and legality shall be protected by the Constitutional Court.


Army and security services shall be under democratic and civil control.



Article 12. Montenegrin citizenship


In Montenegro there shall be a Montenegrin citizenship.


Montenegro shall protect the rights and interests of the Montenegrin citizens.


Montenegrin citizen shall not be expelled or extradited to other state, except in accordance with the international obligations of Montenegro.



Article 13. Language and alphabet


The official language in Montenegro shall be Montenegrin.


Cyrillic and Latin alphabet shall be equal.


Serbian, Bosniac, Albanian and Croatian shall also be in the official use.



Article 14. Separation of the religious communities from the State


Religious communities shall be separated from the state.


Religious communities shall be equal and free in the exercise of religious rites and religious affairs.



Article 15. Relations with other states and international organizations


Montenegro shall cooperate and develop friendly relations with other states, regional and international organizations, based on the principles and rules of international law.


Montenegro may accede to international organizations.


The Parliament shall decide on the manner of accession to the European Union.


Montenegro shall not enter into a union with another state by which it loses its independence and full international personality.



Article 16. Legislation


The law, in accordance with the Constitution, shall regulate:







1.
the manner of exercise of human rights and liberties, when this is necessary for their exercise;






2.
the manner of exercise of the special minority rights;






3.
the manner of establishment, organization and competences of the authorities and the procedure before those authorities, if so required for their operation;






4.
the system of local self-government;






5.
other matters of interest for Montenegro.





PART 2. HUMAN RIGHTS AND LIBERTIES



1. COMMON PROVISIONS



Article 17. Grounds and equality


Rights and liberties shall be exercised on the basis of the Constitution and the confirmed international agreements.


All shall be deemed equal before the law, regardless of any particularity or personal feature.



Article 18. Gender equality


The state shall guarantee the equality of women and men and shall develop the policy of equal opportunities.



Article 19. Protection


Everyone shall have the right to equal protection of the rights and liberties thereof.



Article 20. Legal remedy


Everyone shall have the right to legal remedy against the decision ruling on the right or legally based interest thereof.



Article 21. Legal aid


Everyone shall have the right to legal aid.


Legal aid shall be provided by the bar, as an independent and autonomous profession, and by other services.


Legal aid may be provided free of charge, in accordance with the law.



Article 22. Right to local self-government


The right to local self-government shall be guaranteed.



Article 23. Environment


Everyone shall have the right to a sound environment.


Everyone shall have the right to receive timely and full information about the status of the environment, to influence the decision-making regarding the issues of importance for the environment, and to legal protection of these rights.


Everyone, the state in particular, shall be bound to preserve and improve the environment



Article 24. Limitation of human rights and liberties


Guaranteed human rights and freedoms may be limited only by the law, within the scope permitted by the Constitution and to such an extent which is necessary to meet the purpose for which the limitation is allowed, in an open and democratic society.


Limitations shall not be introduced for other purposes except for those for which they have been provided for.



Article 25. Temporary limitation of rights and liberties


During the proclaimed state of war or emergency, the exercise of certain human rights and freedoms may be limited, to the necessary extent.


The limitations shall not be introduced on the grounds of sex, nationality, race, religion, language, ethnic or social origin, political or other beliefs, financial standing or any other personal feature.


There shall be no limitations imposed on the rights to: life, legal remedy and legal aid; dignity and respect of a person; fair and public trail and the principle of legality; presumption of innocence; defense; compensation of damage for illegal or ungrounded deprivation of liberty and ungrounded conviction; freedom of thought, conscience and religion; entry into marriage.


There shall be no abolishment of the prohibition of: inflicting or encouraging hatred or intolerance; discrimination; trial and conviction twice for one and the same criminal offence (ne bis in idem); forced assimilation.


Measures of limitation may be in effect at the most for the duration of the state of war or emergency.



2. PERSONAL RIGHTS AND LIBERTIES



Article 26. Prohibition of death penalty


The death penalty shall be prohibited in Montenegro.



Article 27. Bio-medicine


The right of a person and dignity of a human being with regard to the application of biology and medicine shall be guaranteed.


Any intervention aimed at creating a human being that is genetically identical to another human being, living or dead shall be prohibited.


It is prohibited to perform medical and other experiments on human beings, without their permission.



Article 28. Dignity and inviolability of persona


The dignity and security of a man shall be guaranteed.


The inviolability of the physical and mental integrity of a man, and privacy and individual rights thereof shall be guaranteed.


No one can be subjected to torture or inhuman or degrading treatment.


No one can be kept in slavery or servile position.



Article 29. Deprivation of liberty


Everyone shall have the right to personal liberty.


Deprivation of liberty is allowed only for reasons and in the procedure provided for by law.


Person deprived of liberty shall be notified immediately of the reasons for the arrest thereof, in own language or in the language he/she understands.


Concurrently, person deprived of liberty shall be informed that he/she is not obliged to give any statement.


At the request of the person deprived of his/her liberty, the authority shall immediately inform about the deprivation of liberty the person of own choosing of the person deprived of his/her liberty.


The person deprived of his/her liberty shall have the right to the defense counsel of his/her own choosing present at his interrogation.


Unlawful deprivation of liberty shall be punishable.



Article 30. Detention


Person suspected with reasonable doubt to have committed a crime may, on the basis of the decision of the competent court, be detained and kept in confinement only if this is necessary for the pre-trial procedure.


Detainee shall be given the explained decision of detention at the time of being placed in detention or at the latest 24 hours from being put in detention.


Detainee shall have the right of appeal against the decision of detention, upon which the court shall decide within 48 hours.


The duration of detention shall be reduced to the shortest possible period of time.


Detention by the decision of first-instance court may last up to three months from the day of detention, and by the decision of a higher court, the detention may be extended for additional three months.


If no indictment is raised by that time, the detainee shall be released.


Detention of minors may not exceed 60 days.



Article 31. Respect for person


The respect of human personality and dignity in the criminal or other procedure, in case of deprivation or limitation of liberty and during the execution of imprisonment sentence shall be guaranteed.


Any form of violence, inhuman or degrading behavior against a person deprived of liberty or whose liberty has been limited, and any extortion of confession and statement shall be prohibited and punishable.



Article 32. Fair and public trial


Everyone shall have the right to fair and public trial within reasonable time before an independent and impartial court established by the law.



Article 33. Principle of legality


No one may be punished for an act which, prior to being committed, was not stipulated by law or a regulation based on the law as a punishable act, or pronounced a punishment that was not stipulated for such act.


Criminal acts and criminal sanctions may be prescribed solely by a law.



Article 34. More lenient regulation


Criminal and other punishable acts shall be established and relevant penalties imposed in accordance with the law or regulation valid at the time when the act is committed, unless the new law or regulation is more lenient for the perpetrator.



Article 35. Presumption of innocence


Every one shall be deemed innocent until the guilt thereof has been established by an enforceable court decision.


The accused shall not be obliged to prove the innocence thereof.


The court shall interpret the doubt regarding the guilt to the benefit of the accused.



Article 36. Ne bis in idem


No one may be trialed or convicted twice for one and the same punishable act.



Article 37. Right to defense


Every one shall be guaranteed the right to defense, and especially: to be informed in the language he/she understands about the charges against thereof; to have sufficient time to prepare defense and to be defended personally or through a defense attorney of his/her own choosing.



Article 38. Compensation of damage for illegal action


Person deprived of liberty in an illegal or ungrounded manner or convicted without grounds shall have the right to the compensation of damage from the state.



Article 39. Movement and residence


The right to freedom of movement and residence shall be guaranteed, as well as the right to leave Montenegro.


Freedom of movement, residence and leaving Montenegro may be restricted if required so for conducting the criminal procedure, prevention of contagious diseases spreading or for the security of Montenegro.


Movement and residence of foreigner citizens shall be regulated by the law.



Article 40. Right to privacy


Everybody shall have the right to respect for his/her private and family life.



Article 41. Inviolability of home


Home shall be inviolable.


No one shall enter the dwelling place or other premises against the will of the possessor thereof and search them without a court warrant.


The search of premises shall be conducted in the presence of two witnesses.


A person in official capacity may enter other people's dwelling place or other premises without the court warrant and conduct the search without the presence of witnesses if so necessary for the prevention of execution of a criminal offence, immediate apprehension of a perpetrator or to save people and property.



Article 42. Confidentiality of correspondence


Confidentiality of letters, telephone conversations and other means of communication shall be inviolable.


The principle of inviolability of confidentiality of letters, telephone calls and other means of communication shall be deviated from only on the basis of a court decision, if so required for the purposes of conducting criminal proceedings or for the security of Montenegro.



Article 43. Personal data


The protection of personal data shall be guaranteed.


It is prohibited to use personal data for purposes other than those for which they were collected.


Everyone shall have the right to be informed about the personal data collected about him or her and the right to court protection in case of abuse.



Article 44. Right to asylum


A foreign national reasonably fearing from persecution on the grounds of his/her race, language, religion or association with a nation or a group or due to own political beliefs may request asylum in Montenegro.


A foreign national shall not be expelled from Montenegro to where due to his race, religion, language or association with a nation he/she is threatened with death sentence, torture, inhuman degradation, persecution or serious violation of rights guaranteed by this Constitution.


A foreign national may be expelled from Montenegro solely on the basis of a court decision and in a procedure provided for by the law.



3. POLITICAL RIGHTS AND LIBERTIES



Article 45. Electoral right


The right to elect and stand for elections shall be granted to every citizen of Montenegro of 18 years of age and above with at least a two-year residence in Montenegro.


The electoral right shall be exercised in elections.


The electoral right shall be general and equal.


Elections shall be free and direct, by secret ballot.



Article 46. Freedom of thought, conscience and religion


Everyone shall be guaranteed the right to freedom of thought, conscience and religion, as well as the right to change the religion or belief and the freedom to, individually or collectively with others, publicly or privately, express the religion or belief by prayer, preaches, customs or rites.


No one shall be obliged to declare own religious and other beliefs.


Freedom to express religious beliefs may be restricted only if so required in order to protect life and health of the people, public peace and order, as well as other rights guaranteed by the Constitution.



Article 47. Freedom of expression


Everyone shall have the right to freedom of expression by speech, writing, picture or in some other manner.


The right to freedom of expression may be limited only by the right of others to dignity, reputation and honor and if it threatens public morality or the security of Montenegro.



Article 48. Objection of conscience


Everyone shall have the right to objection of conscience.


No one shall be obliged, contrary to own religion or conviction, to fulfill a military or other duty involving the use of arms.



Article 49. Freedom of press


Freedom of press and other forms of public information shall be guaranteed.


The right to establish newspapers and other public information media, without approval, by registration with the competent authority, shall be guaranteed.


The right to a response and the right to a correction of any untrue, incomplete or incorrectly conveyed information that violates a person's right or interest and the right to compensation of damage caused by the publication of untruthful data or information shall be guaranteed.



Article 50. Prohibition of censorship


There shall be no censorship in Montenegro.


The competent court may prevent dissemination of information and ideas via the public media if required so to: prevent invitation to forcible destruction of the order defined by the Constitution; preservation of territorial integrity of Montenegro; prevention of propagating war or incitement to violence or performance of criminal offences; prevention of propagating racial, national and religious hatred or discrimination.



Article 51. Access to information


Everyone shall have the right to access information held by the state authorities and organizations exercising public authority.


The right to access to information may be limited if this is in the interest of: the protection of life; public health; morality and privacy; carrying of criminal proceedings; security and defense of Montenegro; foreign, monetary and economic policy.



Article 52. Freedom of assembly


The freedom of peaceful assembly, without approval, with prior notification of the competent authority shall be guaranteed.


The freedom of assembly may be temporarily restricted by the decision of the competent authority in order to prevent disorder or execution of a criminal offence, threat to health, morality or security of people and property, in accordance with the law.



Article 53. Freedom of association


The freedom of political, trade union and other association and action, without approval, by the registration with the competent authority, shall be guaranteed.


No one shall be forced to become a member of an association.


The state supports political and other associations, when there is a public interest to do so.



Article 54. Prohibition of organizing


Political organizing in public bodies shall be prohibited.


A judge of the Constitutional Court, a judge, a state prosecutor and his deputy, an Ombudsman, a member of the Council of the Central Bank, a member of the Senate of the State Audit Institution, a professional member of the Army, Police and other security services shall not be a member of any political organization.


Political organizing and actions of foreign nationals and political organizations with the seat outside of Montenegro shall be prohibited.



Article 55. Prohibition of operation and establishment


The operation of political and other organizations directed towards forceful destruction of the constitutional order, infringement of the territorial integrity of Montenegro, violation of guaranteed freedoms and rights or instigating national, racial, and religious and other hatred and intolerance shall be prohibited.


The establishment of secret subversive organizations and irregular armies shall be prohibited.



Article 56. Right to address international organisation


Everyone shall have the right of recourse to international institutions for the protection of own rights and freedoms guaranteed by the Constitution.



Article 57. Right of recourse


Everyone shall have the right of recourse, individually or collectively with others, to the state authority or the organisation exercising public powers and receive a response.


No one shall be held responsible, or suffer other harmful consequences due to the views expressed in the recourse, unless having committed a crime in doing so.



4. ECONOMIC, SOCIAL AND CULTURAL RIGHTS AND LIBERTIES



Article 58. Property


Property rights shall be guaranteed.


No one shall be deprived of or restricted in property rights, unless when so required by the public interest, with rightful compensation.


Natural wealth and goods in general use shall be owned by the state.



Article 59. Entrepreneurship


Freedom of entrepreneurship shall be guaranteed.


Freedom of entrepreneurship may be limited only if so necessary in order to protect the health of the people, environment, natural resources, cultural heritage or security and defense of Montenegro.



Article 60. Right to succession


The right to succession shall be guaranteed.



Article 61. Rights of foreign nationals


A foreign national may be the holder of property rights in accordance with the law.



Article 62. Right to work


Everyone shall have the right to work, to free choice of occupation and employment, to fair and human working conditions and to protection during unemployment.



Article 63. Prohibition of forced labor


Forced labor shall be prohibited.


The following shall not be considered forced labor: labor customary during the serving of sentence, deprivation of liberty; performance of duties of military nature or duties required instead of military service; work demanded in case of crisis or accident that threatens human lives or property.



Article 64. Rights of the employed


The employed shall have the right to adequate salary.


The employed shall have the right to limited working hours and paid vacation.


The employed shall have the right to protection at work.


Youth, women and the disabled shall enjoy special protection at work.



Article 65. Social council


Social position of the employed shall be adjusted in the Social council.


Social council shall consist of the representatives of the trade union, the employers and the Government.



Article 66. Strike


The employed shall have the right to strike.


The right to strike may be limited to the employed in the Army, police, state bodies and public service with the aim to protect public interest, in accordance with the law.



Article 67. Social insurance


Social insurance of the employed shall be mandatory.


The state shall provide material security to the person that is unable to work and has no funds for life.



Article 68. Protection of the persons with disability


Special protection of the persons with disability shall be guaranteed.



Article 69. Health protection


Everyone shall have the right to health protection.


A child, a pregnant woman, an elderly person and a person with disability shall have the right to health protection from public revenues, if they do not exercise this right on some other grounds.



Article 70. Consumer protection


The state shall protect the consumer.


Actions that harm the health, security and privacy of consumers shall be prohibited.



Article 71. Marriage


Marriage may be entered into only on the basis of a free consent of a woman and a man.


Marriage shall be based on equality of spouses.



Article 72. Family


Family shall enjoy special protection.


Parents shall be obliged to take care of their children, to bring them up and educate them.


Children shall take care of their own parents in need of assistance.


Children born out of wedlock shall have the same rights and responsibilities as children born in marriage.



Article 73. Protection of mother and child


Mother and child shall enjoy special protection.


The state shall create the conditions that encourage childbirth.



Article 74. Rights of a child


A child shall enjoy rights and freedoms appropriate to his age and maturity.


A child shall be guaranteed special protection from psychological, physical, economic and any other exploitation or abuse.



Article 75. Education


The right to education under same conditions shall be guaranteed.


Elementary education shall be obligatory and free of charge.


The autonomy of universities, higher education and scientific institutions shall be guaranteed.



Article 76. Freedom of creation


The freedom of scientific, cultural and artistic creation shall be guaranteed.


The freedom to publish works of science and arts, scientific discoveries and technical inventions shall be guaranteed, and their authors shall be guaranteed the moral and property rights.



Article 77. Science, culture and arts


The state shall encourage and support the development of education, science, culture, arts, sport, physical and technical culture.


The state shall protect the scientific, cultural, artistic and historic values.



Article 78. Protection of natural and cultural heritage


Everyone shall be obliged to preserve natural and cultural heritage of general interest.


The state shall protect the national and cultural heritage.



5. SPECIAL - MINORITY RIGHTS



Article 79. Protection of identity


Persons belonging to minority nations and other minority national communities shall be guaranteed the rights and liberties, which they can exercise individually or collectively with others, as follows:







1.
the right to exercise, protect, develop and publicly express national, ethnic, cultural and religious particularities;






2.
the right to choose, use and publicly post national symbols and to celebrate national holidays;






3.
the right to use their own language and alphabet in private, public and official use;






4.
the right to education in their own language and alphabet in public institutions and the right to have included in the curricula the history and culture of the persons belonging to minority nations and other minority national communities;






5.
the right, in the areas with significant share in the total population, to have the local self-government authorities, state and court authorities carry out the proceedings in the language of minority nations and other minority national communities;






6.
the right to establish educational, cultural and religious associations, with the material support of the state;






7.
the right to write and use their own name and surname also in their own language and alphabet in the official documents;






8.
the right, in the areas with significant share in total population, to have traditional local terms, names of streets and settlements, as well as topographic signs written in the language of minority nations and other minority national communities;






9.
the right to authentic representation in the Parliament of the Republic of Montenegro and in the assemblies of the local self-government units in which they represent a significant share in the population, according to the principle of affirmative action;






10.
the right to proportionate representation in public services, state authorities and local self-government bodies;






11.
the right to information in their own language;






12.
the right to establish and maintain contacts with the citizens and associations outside of Montenegro, with whom they have common national and ethnic background, cultural and historic heritage, as well as religious beliefs;






13.
the right to establish councils for the protection and improvement of special rights.





Article 80. Prohibition of assimilation


Forceful assimilation of the persons belonging to minority nations and other minority national communities shall be prohibited.


The state shall protect the persons belonging to minority nations and other minority national communities from all forms of forceful assimilation.



6. PROTECTOR OF HUMAN RIGHTS AND LIBERTIES



Article 81


The protector of human rights and liberties of Montenegro shall be independent and autonomous authority that takes measures to protect human rights and liberties.


The protector of human rights and liberties shall exercise duties on the basis of the Constitution, the law and the confirmed international agreements, observing also the principles of justice and fairness.


The protector of human rights and liberties shall be appointed for the period of six years and can be dismissed in cases envisaged by the law.



PART 3. ORGANIZATION OF POWERS



1. PARLIAMENT OF MONTENEGRO



Article 82. Responsibility


The Parliament shall:







1.
Adopt the Constitution;






2.
Adopt laws;






3.
Adopt other regulations and general acts (decisions, conclusions, resolutions, declarations and recommendations);






4.
Proclaim the state of war and the state of emergency;






5.
Adopt the budget and the final statement of the budget;






6.
Adopt the National security strategy and Defense strategy;






7.
Adopt the Development plan and Spatial plan of Montenegro;






8.
Decide on the use of units of the Army of Montenegro in the international forces;






9.
Regulate the state administration system;






10.
Perform supervision of the army and security services;






11.
Call for the national referendum;






12.
Elect and dismiss from duty the Prime Minister and members of the Government;






13.
Elect and release from duty the judges of the Constitutional Court, Supreme State Prosecutor and four members of the Judicial Council out of reputable lawyers;






14.
appoint and release from duty: the Protector of Human Rights and Liberties; the Governor of the Central Bank and members of the Council of the Central Bank of Montenegro; president and members of the Senate of the State Audit Institution and other officials as defined by the law;






15.
Decide on immunity rights;






16.
Grant amnesty;






17.
Confirm international agreements;






18.
Call for public loans and decide on credits of Montenegro;






19.
Decide on the use of state property above the value stipulated by the law;






20.
Perform other duties stipulated by the Constitution or the law.





Article 83. Composition of the Parliament


The Parliament shall consist of the Members of the Parliament elected directly on the basis of the general and equal electoral right and by secret ballot.


The Parliament shall have 81 Members.



Article 84. Mandate of the Parliament


The mandate of the Parliament shall last for four years.


The mandate of the parliament may cease prior to the expiry of the period for which it was elected by dissolving it or reducing the mandate of the Parliament.


If the mandate of the Parliament expires during the state of war or the state of emergency, the mandate shall be extended for the period of up to 90 days upon termination of the circumstances that have caused such state.


At the proposal of the President of Montenegro, the Government or minimum 25 MP's, the Parliament may reduce the duration of its mandate.



Article 85. Rights and responsibilities of the Members of the Parliament


Member of the Parliament shall decide and vote according to his/her own conviction.


Member of the Parliament shall have the right to perform the duty of an MP as an occupation.



Article 86. Immunity


Member of the Parliament shall enjoy immunity.


Member of the Parliament shall not be called to criminal or other account or detained because of the expressed opinion or vote in the performance of his/her duty as a Member of the Parliament.


No penal action shall be taken against and no detention shall be assigned to a Member of the Parliament, without the consent of the Parliament, unless the Member has been caught performing a criminal offense for which there is a prescribed sentence of over five years of imprisonment.


The President of Montenegro, the Prime Minister and members of the Government, the President of the Supreme Court, the President and the judges of the Constitutional Court, and the Supreme State Prosecutor shall enjoy the same immunity as the Member of the Parliament.



Article 87. Cessation of mandate of the Member of the Parliament


Mandate of a Member of the Parliament shall cease prior to the expiry of the period for which he/she was elected:







1.
By resignation;






2.
If he/she was convicted by an enforceable decision of the court to an imprisonment sentence of minimum six months;






3.
If he/she was deprived of the ability to work by an enforceable decision;






4.
Due to cessation of Montenegrin citizenship;





Article 88. Constitution of the Parliament


The first session of the newly elected composition of the Parliament shall be called for by the Speaker of the previous composition of the Parliament and it shall be held within 15 days from the date of publication of the final results of the elections.



Article 89. Speaker and Deputy Speaker of the Parliament


The Parliament shall have a Speaker and one or more Deputy Speakers, elected from its own composition for the period of four years.


Speaker of the Parliament shall represent the Parliament, call for the sessions of the Parliament and chair them, take care of the enforcement of the Rules of Procedure of the Parliament, call for elections for the President of Montenegro and perform other affairs stipulated by the Constitution, the law and the Rules of Procedure of the Parliament.


The Deputy Speaker shall substitute the Speaker of the Parliament in the performance of affairs when the Speaker is prevented to do so or when the Speaker entrusts the Deputy Speaker the duty to substitute him.



Article 90. Sessions of the Parliament


The Parliament shall work in regular and extraordinary sessions.


Regular sessions shall be held twice a year.


The first regular session shall start on the first working day in March and shall last until the end of July, and the second one shall start on the first working day in October and shall last until the end of December.


Extraordinary session shall be called for at the request of the President of Montenegro, the Government or minimum one third of the total number of Members of the Parliament.



Article 91. Decision-making


The Parliament shall decide by majority vote of the present Members of the Parliament in the session attended by over one half of the total number of Members, unless otherwise regulated by the Constitution.


With majority vote of all its Members, the Parliament shall adopt laws regulating the following: manner of exercising liberties and rights of citizens, Montenegrin citizenship, referendum, material responsibilities of citizens, state symbols and use and application of state symbols, defence and security, army; founding, merger and abolition of municipalities; and shall proclaim state of war and state of emergency; adopt spatial plans; pass the Rules of Procedure of the Parliament; make decisions regarding the calling for state referendum; make decisions on reducing terms of office; make decisions on releasing the president of Montenegro from duty; elect and release Prime Minister and members of the Government from duty and make decisions on confidence in the Government; appoint and release the Protector of Human Rights and Liberties from duty.


The Parliament shall elect and release from duty the judges of the Constitutional Court, the Supreme State Prosecutor and four members of the Judicial Council from among reputable lawyers by two-third majority vote in the first voting and by three-fifth majority in the second voting of all the Members of the Parliament no sooner than a month.


In the first voting the Parliament shall elect the Supreme State Prosecutor at proposal of the Prosecution Council. If the proposed candidate is not supported by the required majority, in the second voting the Parliament shall elect the Supreme State Prosecutor from among all the candidates that meet the legal requirements.



Article 92. Dissolution of Parliament


The Parliament shall be dissolved if it fails to elect the Government within 90 days from the date when the President of Montenegro proposed for the first time the candidate for the position of the Prime Minister.


If the Parliament does not perform its duties established by the law for a longer period of time, the Government may dissolve the Parliament upon hearing the opinion of the Speaker of the Parliament and the presidents of the caucuses in the Parliament.


The Parliament shall be dissolved by the Ordinance of the President of Montenegro.


The Parliament shall not be dissolved during the state of war or state of emergency, if the ballot procedure of no confidence in the Government has been initiated, and in the first three months from its constitution and the three months prior to the expiry of its mandate.


The President of Montenegro shall call for the elections the first day after the dissolution of the Parliament.



Article 93. Proposing laws and other acts


The right to propose laws and other acts shall be granted to the Government and the Member of the Parliament.


The right to propose laws shall also be granted to six thousand voters, through the Member of the Parliament they authorized.


The proposal to call for the national referendum may be submitted by: at least 25 Members of the Parliament, the President of Montenegro, the Government or at least 10% of the citizens with the right to vote.



Article 94. Proclamation of laws


The President of Montenegro shall proclaim the law within seven days from the day of adoption of the law, that is, within three days if the law has been adopted under a speedy procedure or send the law back to the Parliament for new decision-making process.


The President of Montenegro shall proclaim the re-adopted law.



2. PRESIDENT OF MONTENEGRO



Article 95. Responsibility


The President of Montenegro:







1.
Represents Montenegro in the country and abroad;






2.
Commands over the Army on the basis of the decisions of the Defense and Security Council;






3.
Proclaims laws by Ordinance;






4.
Calls for the elections for the Parliament;






5.
Propose to the Parliament: the Prime Minister-Designate for composition of the Government after the completion of the discussions with the representatives of political parties represented in the Parliament; two judges of the Constitutional Court and the Protector of Human rights and Liberties;






6.
Appoints and revokes ambassadors and heads of other diplomatic missions of Montenegro abroad, at the proposal of the Government and after obtaining the opinion of the Parliamentary Committee responsible for international relations;






7.
Accepts letters of accreditation and revocation of the foreign diplomats;






8.
Awards medals and honors of Montenegro;






9.
Grants amnesty;






10.
Performs other tasks stipulated by the Constitution or the law.





Article 96. Election


The President of Montenegro shall be elected on the basis of a general and equal electoral right, through direct and secret ballot.


A Montenegrin citizen residing in Montenegro for minimum 10 years in the past 15 years may be elected for the President of Montenegro.


The Speaker of the Parliament shall call for the elections for the President of Montenegro.



Article 97. Mandate


The President of Montenegro shall be elected for the period of five years.


The same person may be elected the President of Montenegro maximum two times.


The President of Montenegro shall assume the duty on the date of taking an oath before the Members of the Parliament.


If the mandate of the President expires during the state of war or the state of emergency, the mandate shall be extended for maximum 90 days after the end of circumstances that have caused that state.


The President of Montenegro shall not perform any other public duty.



Article 98. Cessation of mandate


The mandate of the President of Montenegro shall end with the expiry of time for which he/she was elected, by resignation, if he/she is permanently unable to perform the duty of the President and by impeachment.


The President shall be held responsible for the violation of the Constitution.


The procedure to determine whether the President of Montenegro has violated the Constitution shall be initiated by the Parliament, at the proposal of minimum 25 Members of the Parliament.


The Parliament shall submit the proposal to initiate the procedure to the President of Montenegro for plead.


The Constitutional Court shall decide on existence or non-existence of violation of the Constitution and shall publish the decision and submit it to the Parliament and the President of Montenegro without delay.


The Parliament may impeach the President of Montenegro when the Constitutional Court finds that he/she has violated the Constitution.



Article 99. Discharge of duties in case of impediment or cessation of mandate


In case of cessation of mandate of the President of Montenegro, until the election of the new President, as well as in the case of temporary impediment of the President to discharge his/her duties, the Speaker of the Parliament shall discharge this duty.



3. GOVERNMENT OF MONTENEGRO



Article 100. Responsibility


The Government shall:







1.
Manage internal and foreign policy of Montenegro;






2.
Enforce laws, other regulations and general acts;






3.
Adopt decrees, decisions and other acts for the enforcement of laws;






4.
Sign international agreements;






5.
Propose the Development plan and Spatial plan of Montenegro;






6.
Propose the Budget and the Final Statement of the Budget;






7.
Propose the National Security Strategy and Defense Strategy;






8.
Decide on the recognition of states and establishment of diplomatic and consular relations with other states;






9.
Nominate ambassadors and heads of diplomatic missions of Montenegro abroad;






10.
Perform other tasks stipulated by the Constitution or the law.





Article 101. Decrees with legal power


During the state of war or the state of emergency, the Government may adopt decrees with legal power, if the Parliament is not able to meet.


The Government shall submit the decrees with legal power to the Parliament for confirmation as soon as the Parliament is able to meet.



Article 102. Composition of the Government


The Government shall consist of the Prime Minister, one or more Deputy Prime Ministers and the ministers.


The Prime Minister represents the Government and manages its work.



Article 103. Election


The President of Montenegro proposes the mandator within 30 days from the day of constitution of the Parliament.


The candidate for the position of the Prime Minister presents to the Parliament his/her program and proposes composition of the Government.


The Parliament shall decide simultaneously on the program of the mandator and the proposal for the composition of the Government.



Article 104. Incompatibility of duties


The Prime Minister and the member of the Government shall not discharge duties of a Member of the Parliament or other public duties or professionally perform some other activity.



Article 105. Resignation and impeachment


The Government and the member of the Government may resign from duty.


Resignation of the Prime Minister shall be considered the resignation of the Government.


The Prime Minister may propose to the Parliament to impeach a member of the Government.



Article 106. Issue of confidence


The Government may raise the issue of confidence in it before the Parliament.



Article 107. Issue of no confidence


The Parliament may vote no confidence in the Government.


The proposal for no confidence ballot regarding the Government may be submitted by minimum 27 Members of the Parliament.


If the Government gained confidence, the signatories of the proposal shall not submit a new proposal for no confidence ballot prior to the expiry of the 90 days deadline.



Article 108. Interpellation


The interpellation to examine certain issues regarding the work of the Government may be submitted by minimum 27 Members of the Parliament.


The interpellation shall be submitted in written form and shall be justified.


The Government shall submit an answer within thirty days from the date of receipt of interpellation.



Article 109. Parliamentary investigation


The Parliament may, at the proposal of minimum 27 Members of the Parliament, establish a Fact-finding Commission in order to collect information and facts about the events related to the work of the state authorities.



Article 110. Cessation of mandate


The Government mandate shall cease: with the expiry of the Parliament mandate, by resignation, when it loses confidence and if it fails to propose the Budget by March 31 of the budgetary year.


The Government whose mandate has ceased shall continue with its work until the election of the new composition of the Government.


The Government whose mandate has ceased shall not dissolve the Parliament.



Article 111. Civil service


The duties of the civil service shall be discharged by the ministries and other administrative authorities.



Article 112. Delegation and entrusting of duties


Individual duties of the civil service may be delegated to the local self-government or other legal person by the law.


Individual duties of the civil service may be entrusted to the local self-government or some other legal entity by the regulation of the Government.



4. LOCAL SELF-GOVERNMENT



Article 113. Manner of decision-making


In the local self-government the decisions shall be made directly and through the freely elected representatives.


The right to local self-government shall include the right of citizens and local self-government bodies to regulate and manage certain public and other affairs, in their own responsibility and in the interest of the local population.



Article 114. Form of local self-government


The basic form of the local self-government shall be the municipality.


It shall also be possible to establish other forms of local self-government.



Article 115. Municipality


The municipality shall have the status of a legal entity.


Municipality shall adopt the Statute and General Acts.


Authorities of the municipality shall be the Assembly and the President.



Article 116. Property-related powers and financing


The Municipality shall exercise certain property related powers over the state owned assets in accordance with the law.


The Municipality shall have property.


The Municipality shall be financed from its own resources and the assets of the state.


The Municipality shall have a budget.



Article 117. Autonomy


The Municipality shall be autonomous in the performance of its duties.


The Government may dismiss the municipal Assembly, that is, discharge the President of the municipality from duty, only if the municipal assembly, that is, the President of the municipality, fails to perform the duties thereof for a period longer than six months.



5. JUDICIARY



Article 118. Principles of the judiciary


The court is autonomous and independent.


The court shall rule on the basis of the Constitution, laws and confirmed and published international agreements.


Establishment of court marshal and extraordinary courts shall be prohibited.



Article 119. Panel of judges


The court shall rule in panel, except when the law stipulates that an individual judge shall rule.


Lay-judges shall also participate in the trial in cases stipulated by the law.



Article 120. Publicity of trial


The hearing before the court shall be public and judgments shall be pronounced publicly.


Exceptionally, the court may exclude the public from the hearing or one part of the hearing for the reasons necessary in a democratic society, only to the extent necessary: in the interest of morality; public order; when minors are trialed; in order to protect private life of the parties; in marital disputes; in the proceedings related to guardianship and adoption; in order to protect military, business or official secret; and for the protection of security and defense of Montenegro.



Article 121. Standing duty


The judicial duty shall be permanent.


The duty of a judge shall cease at his/her own request, when he/she fulfills the requirements for age pension and if the judge has been sentenced to an unconditional imprisonment sentence.


The judge shall be released from duty if he/she has been convicted for an act that makes him unworthy for the position of a judge; performs the judicial duty in an unprofessional or negligent manner or loses permanently the ability to perform the judicial duty.


The judge shall not be transferred or sent to another court against his/her will, except by the decision of the Judicial Council in case of reorganization of courts.



Article 122. Functional immunity


The judge and the lay judge shall enjoy functional immunity.


The judge and the lay judge shall not be held responsible for the expressed opinion or vote at the time of adoption of the decision of the court, unless this represents a criminal offense.


In the proceedings initiated because of the criminal offense made in the performance of judicial duty, the judge shall not be detained without the approval of the Judicial Council.



Article 123. Incompatibility of duties


The judge shall not discharge duties of a Member of the Parliament or other public duties or professionally perform some other activity.



Article 124. Supreme Court


The Supreme Court shall be the highest court in Montenegro.


Supreme Court shall ensure uniform application of laws by courts and perform other activities prescribed by law.


The President of the Supreme Court shall be elected and released from duty by two-third majority of the Judicial Council, at proposal of the Supreme Court General Bench.


The President of the Supreme Court shall be elected for the period of five years.


The same person may be elected the president of the Supreme Court no more than two times.



Article 125. Election of judges


A Judge and a president of the court shall be elected and dismissed from duty by the Judicial Council.


The President of the court shall be elected for the period of five years.


The President of the court shall not be a member of the Judicial Council.



Article 126. Judicial Council


The Judicial Council shall be autonomous and independent authority that secures autonomy and independence of the courts and the judges.



Article 127. Composition of the Judicial Council


The Judicial Council shall have a president and nine members.


The members of the Judicial Council shall be:







1.
president of the Supreme Court;






2.
four judges to be elected and released from duty by the Conference of Judges, taking into account equal representation of courts and judges;






3.
four reputable lawyers that are elected and released from duty by the Parliament at proposal of the competent working body of the Parliament upon announced public invitation;






4.
Minister in charge of judicial affairs.




The President of the Judicial Council shall be elected by the Judicial Council from among its members who do not perform judicial functions, by two-third majority vote of the members of the Judicial Council.


The Minister in charge of judicial affairs may not be elected the president of the Judicial Council.


The vote of the President of the Judicial Council shall be decisive in case of equal number of votes.


The composition of the Judicial Council shall be proclaimed by the President of Montenegro.


The term of office of the Judicial Council shall be four years.



Article 128. Responsibility of the Judicial Council


The Judicial Council shall:







1.
elect and release from duty the president of the Supreme Court;






2.
elect and release from duty the president of the Judicial Council;






3.
submit the Report on the Performance of the Judicial Council and the Overall Judicial Situation to the Parliament;






4.
elect and release from duty the judge, the president of the court and the lay judge;






5.
deliberate on the report on the court activities, applications and complaints regarding the work of the court and take a standpoint with regard to them;






6.
establish the cessation of the judicial duty;






7.
establish the number of judges and lay judges;






8.
propose to the Government the amount of funds required for the work of courts;






9.
perform other duties as stipulated by the law.




The Judicial Council shall make decisions by majority vote of all its members except in the cases prescribed by the Constitution.


The Minister in charge of judicial affairs shall not vote in the disciplinary proceedings related to accountability of judges.



6. ARMY OF MONTENEGRO



Article 129. Principles


The Army shall defend independence, sovereignty and state territory of Montenegro, in accordance with the principles of international law regarding the use of force.


The Army shall be subject to democratic and civil control.


The members of the Army may be part of the international forces.



7. DEFENSE AND SECURITY COUNCIL



Article 130. Responsibility


The Defense and Security Council shall:







1.
Make decisions on commanding over the Army;






2.
Analyze and assess the security situation in Montenegro and decide to take adequate measures;






3.
Appoint, promote and discharge from duty the Army officers;






4.
Propose to the Parliament proclamation of the state of war and state of emergency;






5.
Propose the use of Army in international forces;






6.
Perform other duties stipulated by the Constitution and the law.





Article 131. Composition


The Defense and Security Council of Montenegro shall consist of the President of Montenegro, the Speaker of the Parliament and the Prime Minister.


The President of Montenegro shall act as the President of the Defense and Security Council.



Article 132. Proclamation of the state of war


The state of war shall be proclaimed when there is direct danger of war for Montenegro, when Montenegro is attacked or war is declared against it.


If the Parliament is not able to meet, the Defense and Security Council shall adopt the decision to proclaim the state of war and submit it to the Parliament for confirmation as soon as the Parliament is able to meet.



Article 133. Proclamation of the state of emergency


The state of emergency may be proclaimed in the territory or part of the territory of Montenegro in case of the following:







1.
Big natural disasters;






2.
Technical-technological and environmental disasters and epidemics;






3.
Greater disruption of public peace and order;






4.
Violation or attempt to abolish the constitutional order.




If the Parliament is not able to meet, the Defense and Security Council shall adopt the decision to proclaim the state of emergency and submit it to the Parliament for confirmation as soon as it is able to meet.


The state of emergency shall last until the circumstances that have caused it have ceased to exist.



8. STATE PROSECUTION



Article 134. Status and responsibility


The State Prosecution shall be a unique and independent state authority that performs the affairs of prosecution of the perpetrators of criminal offenses and other punishable acts who are prosecuted ex officio.



Article 135. Appointment and mandate


The affairs of the State Prosecution shall be carried out by the heads of the state prosecution offices and state prosecutors.


The Supreme State Prosecutor shall be elected and released from duty by the Parliament of Montenegro after the hearing with the competent working body of the Parliament, at proposal of the Prosecution Council, upon the announced public invitation.


The Supreme State Prosecutor and the heads of state prosecution offices shall be elected for the period of five years.


The function of the state prosecutor is permanent. Exceptionally, the person that is elected the state prosecutor for the first time shall be elected for the period of four years.


The term of office of the head of the state prosecution office and the state prosecutor shall cease or the same shall be released from duty in the cases and according to the procedure as defined by the law.


The head of the state prosecution office and the state prosecutor shall be released from duty if they are convicted to effective prison term by the final and binding judgment.



Article 136. Prosecutorial Council


The Prosecution Council shall ensure the autonomy of the state prosecution.


The Supreme State Prosecutor shall chair the Prosecution Council except in a disciplinary proceeding.


The composition, election, mandate, organisation and manner of work of the Prosecution Council shall be regulated by law.


The Prosecution Council shall:







1.
establish the proposal for the election of the Supreme State Prosecutor;






2.
elect and release from the duty the heads of the state prosecution offices and state prosecutors;






3.
establish the termination of the function of the heads of state prosecution offices and state prosecutors;






4.
propose to the Government the amount of funds for the work of the state prosecution;






5.
submit the Report on Performance of the State Prosecution to the Parliament;






6.
perform other activities as defined by the law.




The Prosecution Council shall make decisions by majority vote of all its members.



Article 137. Functional immunity


The head of the state prosecution office and the state prosecutor shall enjoy functional immunity and may not be invited to account for an opinion given or a decision made in performing their duties, except in the case of a criminal act.



Article 138. Incompatibility of duties


The head of the state prosecution office and the state prosecutor may not perform the duty of a Member of the Parliament or other public duty or professionally be engaged in any other activity.



PART 4. ECONOMIC SYSTEM



Article 139. Principles


Economic system shall be based on a free and open market, freedom of entrepreneurship and competition, independence of the economic entities and their responsibility for the obligations accepted in the legal undertakings, protection and equality of all forms of property.



Article 140. Economic area and equality


The territory of Montenegro shall represent a unique (unified) economic area.


The State shall encourage even economic development of all its areas.


It shall be prohibited to obstruct and limit free competition and to encourage unequal, monopolistic or dominant position in the market.



Article 141. State property


Assets in state property shall belong to the state of Montenegro.



Article 142. Tax obligation


The state shall be financed from taxes, duties and other revenues.


Every one shall pay taxes and other duties.


Taxes and other duties can be introduced only by law.



Article 143. Central Bank of Montenegro


The Central Bank of Montenegro shall be an independent organization, responsible for monetary and financial stability and banking system operations.


The Central Bank Council shall govern the Central Bank of Montenegro.


The Central Bank Governor shall manage the Central Bank of Montenegro.



Article 144. National Audit Institution


The National Audit Institution of Montenegro shall be an independent and supreme authority of the national audit.


The National Audit Institution shall audit the legality of and success in the management of state assets and liabilities, budgets and all the financial affairs of the entities whose sources of finance are public or created through the use of state property.


The National Audit Institution shall submit an annual report to the Parliament.


The Senate shall manage the National Audit Institution.


The President and members of the Senate of the State Audit Institution shall enjoy functional immunity and may not be invited to account for an opinion given or a decision made in performing their duties, except in the case of a criminal act.



PART 5. CONSTITUTIONALITY AND LEGALITY



Article 145. Conformity of legal regulations


The law shall be in conformity with the Constitution and confirmed international agreements, and other regulations shall be in conformity with the Constitution and the law.



Article 146. Publication and coming into effect of the regulations


The law and other regulation shall be published prior to coming into effect, and shall come into effect no sooner than the eighth day from the day of publication thereof.


Exceptionally, when the reasons for such action exist and have been established in the adoption procedure, law and other regulation may come into effect no sooner than the date of publication thereof.



Article 147. Prohibition of ex posto facto effect (retroactive effect)


Law and other regulation shall not have retroactive effect.


Exceptionally, if required so by the public interest established in the process of law adoption, individual provisions of the law may have retroactive effect.


Provision of the Criminal code may have retroactive effect only if it is more lenient for the perpetrator of a criminal offense.



Article 148. Legality of individual acts


Individual legal act shall be in conformity with the law.


Final individual legal acts shall enjoy court protection.



PART 6. CONSTITUTIONAL COURT OF MONTENEGRO



Article 149. Responsibility


The Constitutional Court shall decide on the following:







1.
Conformity of laws with the Constitution and confirmed and published international  agreements;






2.
Conformity of other regulations and general acts with the Constitution and the law;






3.
Constitutional appeal due to the violation of human rights and liberties granted by the Constitution, after all other efficient legal remedies have been exhausted;






4.
Whether the President of Montenegro has violated the Constitution,






5.
The conflict of responsibilities between courts and other state authorities, between state authorities and local self-government authorities, and between the authorities of the local self-government units;






6.
Prohibition of work of a political party or a non-governmental organization;






7.
Electoral disputes and disputes related to the referendum, which are not the responsibility of other courts;






8.
Conformity with the Constitution of the measures and actions of state authorities taken during the state of war or the state of emergency;






9.
Performs other tasks stipulated by the Constitution.




If the regulation ceased to be valid during the procedure for the assessment of constitutionality and legality, and the consequences of its enforcement have not been recovered, the Constitutional Court shall establish whether that regulation was in conformity with the Constitution, that is, with the law during its period of validity.


The Constitutional Court shall monitor the enforcement of constitutionality and legality and shall inform the Parliament about the noted cases of unconstitutionality and illegality.



Article 150. Initiation of the procedure to assess constitutionality and legality


Any person may file an initiative to start the procedure for the assessment of constitutionality and legality.


The procedure before the Constitutional Court for the assessment of constitutionality and legality may be initiated by the court, other state authority, local self-government authority and five Members of the Parliament.


The Constitutional Court itself may also initiate the procedure for the assessment of constitutionality and legality.


During the procedure, the Constitutional Court may order to stop the enforcement of an individual act or actions that have been taken on the basis of the law, other regulation or general act, the constitutionality, i.e. legality of which is being assessed, if the enforcement thereof could cause irreparable damage.



Article 151. Decision of the Constitutional Court


The Constitutional Court shall decide by majority vote of all judges.


The decision of the Constitutional Court shall be published.


The decision of the Constitutional Court shall be generally binding and enforceable.


When necessary, the Government shall secure the enforcement of the decision of the Constitutional Court.


The Constitutional Court shall decide in respect of a constitutional appeal by a council consisting of three judges. The Council may make only unanimous decisions by all its members. If the Council may not achieve a unanimous decision, the constitutional appeal shall be decided upon by the Constitutional Court in accordance with paragraph 1 of this Article.



Article 152. Cessation of validity of a regulation


When the Constitutional Court establishes that the law is not in conformity with the Constitution and confirmed and published international agreements, that is, that other regulation is not in conformity with the Constitution and the law, that law and other regulation shall cease to be valid on the date of publication of the decision of the Constitutional Court.


The law or other regulation, i.e. their individual provisions that were found inconsistent with the Constitution or the law by the decision of the Constitutional Court, shall not be applied to the relations that have occurred prior to the publication of the Constitutional Court decision, if they have not been solved by an absolute ruling by that date.



Article 153. Composition and election


The Constitutional Court shall have seven judges.


The Judge of the Constitutional Court shall be elected for the period of 12 years.


The judges of the Constitutional Court shall be elected and released from duty by the Parliament, as follows: two judges at proposal of the President of Montenegro and five judges at proposal of the competent working body of the Parliament upon the announced public invitation carried out by the proposing parties.


The judge of the Constitutional Court shall be elected from among reputable lawyers who have turned at least 40 years of age and have 15 years of service in the legal profession.


Judges of the Constitutional Court shall elect from among their composition the president of the Constitutional Court for the period of three years.


The same person may be elected the president or judge of the Constitutional Court only once.


The president and judge of the Constitutional Court may not perform the duty of a Member of the Parliament or other public duty or professionally be engaged in any other activity.



Article 154. Cessation of duty


The duty of the President and the judge of the Constitutional Court shall cease prior to the expiry of the period for which he/she was elected, at his/her own request, when he/she fulfills the requirements for age pension or if he/she was sentenced to an unconditional imprisonment sentence.


The President and the judge of the Constitutional Court shall be released from duty if he/she has been found guilty of an offense that makes him/her unworthy of the duty, if he/she permanently loses the ability to perform the duty or if he/she expresses publicly his/her political convictions.


The Constitutional Court shall establish the emergence of reasons for cessation of duty or release from duty, in its session and shall inform the Parliament of that case.


The Constitutional Court may decide that the President or the judge of the Constitutional Court that penal action has been initiated against shall not perform the duty for the period of duration of that action.



PART 7. CHANGE OF THE CONSTITUTION



Article 155. Proposal for the change of the constitution


The proposal to change the Constitution may be submitted by the President of Montenegro, the Government or minimum 25 Members of the Parliament.


With the Proposal to change the Constitution it may be proposed to change or amend individual provisions of the Constitution or to adopt the new Constitution.


The Proposal to change individual provisions of the Constitution shall contain the indication of the provisions for which change is demanded and the justification.


The Proposal to change the Constitution shall be adopted in the Parliament if two-thirds of the total number of Members of the Parliament vote in favor of it.


If the proposal to change the Constitution has not been adopted, the same proposal shall not be repeated prior to the expiry of one year from the day when the proposal was rejected.



Article 156. Act on the change of the Constitution


Change of the individual provisions of the Constitution shall be made through amendments.


Draft act on the change of the Constitution shall be prepared by the responsible working body of the Parliament.


Draft act on the change of the Constitution shall be adopted in the Parliament if two-thirds of all the Members of the Parliaments vote in favor of it.


The Parliament shall submit the adopted Draft act on the change of the Constitution for public hearing, which shall not last less than one month.


After the end of the public hearing, the responsible working body of the Parliament shall define the Proposal of the act on the change of the Constitution.


The act on the change of the Constitution shall be adopted in the Parliament if two-thirds of all the Members of the Parliament vote in favor of it.


Change of the Constitution shall not take place during the state of war and the state of emergency.



Article 157. Confirmation in the referendum


Change of Articles 1, 2, 3, 4, 12, 13, 15, 45 and 157 shall be final if minimum three-fifths of all the voters support the change in the national referendum.



PART 8. TRANSITIONAL AND FINAL PROVISION



Article 158. Constitutional law for the enforcement of the Constitution


The Constitutional Law shall be adopted for the enforcement of the Constitution.


The Constitutional Law for the enforcement of the Constitution shall be adopted by the Parliament with a majority vote of all the Members of the Parliament.


The Constitutional Law shall be proclaimed and come into effect concurrently with the Constitution.



APPENDIX. CONSTITUTIONAL LAW FOR THE IMPLEMENTATION OF THE CONSTITUTION OF THE REPUBLIC OF MONTENEGRO



Article 1


Constitution of Montenegro (hereinafter: Constitution) shall enter into force on the day of its promulgation by the Constitutional Parliament of the Republic of Montenegro, unless this Law provides differently with regard to the implementation of certain regulations in the Constitution.



Article 2


Authorities in Montenegro and other state bodies, organizations and departments and bodies of the local self-government shall continue to work until the end of the period for which they have been elected, within the rights and duties stipulated by the Constitution, unless this Law provides differently.



Article 3


The State Prosecutor shall continue to work as the State Prosecution until the Law that shall stipulate the position, organisation and work of the State Prosecution, is adopted.



Article 4


The Defence and Security Council shall be constituted within 10 days as of the day when this Law enters into force.



Article 5


Provisions of international agreements on human rights and freedoms, to which Montenegro acceded before 3 June 2006, shall be applied to legal relations that have arisen after the signature.



Article 6


Laws and other regulations shall remain into force until they have been harmonised with the Constitution within the periods of time stipulated by this Law.



Article 7


The following laws shall be adopted within two months as of the day when this Law entered into force:







1.
Law on Montenegrin citizenship;






2.
Law on travel documents of Montenegrin citizens;






3.
Law on residence and abiding place of the citizens;






4.
Law on identification card;






5.
Law on Social Council.




The following laws shall be adopted within six months as of the day when this Law entered into force:







1.
Law on Judicial Council and






2.
Law on Territorial Organization of Montenegro.





Article 8


The following shall be harmonised with the Constitution within three months as of the day when this Law entered into force:







1.
Law on Election of MPs and deputies;






2.
Law on the Election of the President of Montenegro;






3.
Law on Electoral Rolls;






4.
Law on Courts;






5.
Law on State Prosecutor;






6.
Law on State Administration;






7.
Law on Property of the Republic of Montenegro;






8.
Law on Expropriation;






9.
Law on Minorities Rights and Freedoms.





Article 9


Other laws and regulations shall be harmonised with the Constitution within two years as of the day when this Law entered into force, and regulations for the implementation of these laws within time periods stipulated in these laws.



Article 10


Assemblies of local self-government units shall harmonise their regulations with the Constitution within one year as of the day when this Law entered into force at the latest.



Article 11


Regulations of the State Union of Serbia and Montenegro shall be applied accordingly, providing they are not contrary to legal order and interests of Montenegro, until adequate regulations of Montenegro are adopted.



Article 12


Every citizen of Montenegro who had a citizenship of some other State apart from the Montenegrin citizenship, on the day of 3 June 2006, shall have the right to keep the Montenegrin citizenship.


Citizen of Montenegro who obtained some other citizenship after 3 June 2006, shall have the right to keep the Montenegrin citizenship until a bilateral agreement is made with the State whose citizenship he obtained, but not longer than one year as of the day when the Constitution of Montenegro was adopted.



Article 13


As of the day of the promulgation of the Constitution and this Law, the Constitutional Parliament of Montenegro shall continue to work as the Parliament of Montenegro, and the Constitutional Committee shall cease to work.



Article 14


Elections for the Members of the Parliament of Montenegro shall be held at the latest by the end of 2009.



Article 15


As of the day when this Law enters into force the name of the official gazette of the Republic of Montenegro shall change into "the Official Gazette of Montenegro".



Article 16


This Law shall enter into force on the day of its promulgation.

